PROMISSORY NOTE
 

$387,800.00   September 29, 2006

 
FOR VALUE RECEIVED, the undersigned, VOIP, INC., a Texas corporation ("Debtor"),
promises to pay to the order of WHALEHAVEN CAPITAL FUND LIMITED, or its
successors or assigns ("Lender"), on October 6, 2006 or on demand ("Maturity
Date") at 3rd Floor, 14 Par-Laville Road, Hamilton, Bermuda HM08, or at such
other place as the Lender may designate from time to time in writing to the
Debtor, in lawful money of the United States of America, the principal sum of
Three Hundred and Eighty-Seven Thousand Eight Hundred Dollars ($387,800.00),
together with interest on the unpaid principal balance of this Note from the
date hereof until paid at twelve percent (12%) per annum. In the event of
Debtor's default hereunder, interest on amounts past due pursuant to this Note
shall be paid at a rate of eighteen percent (18%) per annum. Interest shall be
computed on the basis of a 360-day year.


The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest, any and all delays or lack of diligence in
collection hereof and assents to each and every extension or postponement of the
time of payment or other indulgence.


The Lender may, at any time, present this Note or any sum payable hereunder to
the Debtor in satisfaction of any sum due or payable by the Lender to Debtor for
any reason whatsoever including but not limited to the payment for securities
subscriptions.


In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, Debtor
agrees to pay reasonable attorney’s fees and expenses of collection.


This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. Exclusive jurisdiction relating to this
Note shall vest in courts located in New York State.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 
 

        VOIP INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
ATTEST:
 
 
__________________________________

